USCA4 Appeal: 21-7718      Doc: 13         Filed: 08/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7718


        BRUCE W. KOENIG,

                            Plaintiff - Appellant,

                     v.

        MARYLAND DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
        SERVICES; SHARON BAUCOM, Chief Medical Officer; STEPHEN T. MOYER,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        James K. Bredar, Chief District Judge. (1:20-cv-02738-JKB)


        Submitted: August 23, 2022                                        Decided: August 25, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Bruce Wayne Koenig, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7718         Doc: 13     Filed: 08/25/2022     Pg: 2 of 2




        PER CURIAM:

              Bruce Wayne Koenig appeals the district court’s order denying relief on his 42

        U.S.C. § 1983 complaint. We have reviewed the record and find no reversible error.

        Accordingly, we affirm. Koenig v. Md. Dep’t of Pub. Safety, No. 1:20-cv-02738-JKB (D.

        Md. Dec. 1, 2021). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                    2